Citation Nr: 0605184	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-29 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter (E.H.)


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, that 
denied the appellant's claim for eligibility to VA benefits.  
The appellant testified before the Board at a hearing held in 
June 2005 at the RO. Based on the appellant's age (84 years 
old), the Board sua sponte advances the case on the docket.  
See 38 U.S.C.A. § 7101(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim has 
been developed, and the appellant has received the required 
notice.

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility for VA benefits based on a lack of qualifying 
service.  38 U.S.C.A. §§ 101(2), 107 (West 2002 and West 
Supp. 2005); 38 C.F.R. §§ 3.40, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 2003 and 
July 2003;  a decision in August 2003; and a statement of the 
case in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The RO has obtained a 
certification from the service department which is 
determinative and unfavorable to the appellant's claim.  As 
discussed below, the VA is bound in this case by the finding 
of the National Personnel Records Center (NPRC) that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The RO 
attempted to assist the appellant by contacting NPRC to 
determine if he had the requisite service, but the response 
from NPRC indicated he did not.

Absent the required certification of service from the service 
department, which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying the claim.  He has not produced appropriate evidence 
nor is there a reasonable possibility that such evidence 
exists.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.

VA will refrain from providing assistance in obtaining 
evidence for a claim if the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d) (2005).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.   The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (West 2002).  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) ( 
"strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran."); see also Valiao v. 
Principi, 17 Vet. App. 229 (2003).  

The law, not the evidence, controls the outcome of this 
appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
duties to notify and to assist the appellant do not apply 
where the law, as mandated by statute, and not the evidence, 
is dispositive of the claim.  Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  On 
consideration of these factors, there is no indication of any 
prejudice to the appellant, and further expending of VA's 
resources is not warranted.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board now turns to the merits of the appeal.

The veteran seeks entitlement to VA benefits; he contends 
that he was a prisoner-of-war (POW) of the Japanese Army in 
the Philippines during World War II.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The NPRC 
replied in July 2003 that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

The appellant has submitted a November 1945 Affidavit for 
Philippine Army Personnel that detailed his whereabouts and 
units in the Philippines from December 1941 to February 1945; 
and a certificate from the Office of the Adjutant General 
with the General Headquarters of the Armed Forces of the 
Philippines describing the appellant's pay status from 
December 1941 to February 1945.  However, neither of these 
documents satisfies the requirement of either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).
 
The appellant's own assertions as to his particular service 
fail to meet the requirements of 38 C.F.R. § 3.203(a) because 
the assertions do not constitute a document or a verification 
from a United States service department.  On the other hand, 
the United States service department's (i.e., the NPRC's) 
communications that failed to verify the alleged service are 
binding on the VA.  38 C.F.R. § 3.203; Duro, supra.  The 
service department has determined that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the United States 
Armed Forces.  Moreover, the certificates that he submitted 
do not show the type of service needed as a prerequisite for 
entitlement to VA benefits.  The appellant did not have the 
type of qualifying service, enumerated in 38 C.F.R. § 3.40, 
that would confer basic eligibility for VA benefits.  Thus, 
the Board must deny the appellant's claim for entitlement to 
VA benefits on the basis of a lack of legal merit or of 
entitlement under the law.  See Sabonis, supra.  The Board 
need not address the appellant's allegation that he was a POW 
because he does not have qualifying service for the purpose 
of eligibility for VA benefits.


ORDER

The appeal of whether the appellant has legal entitlement to 
VA benefits is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


